This is a suit for $1,500, instituted by appellee against appellant, which it was alleged had been paid out of the funds of appellee by appellant on two drafts drawn on him without authority by E. M. Sorenson. A trial without a jury resulted in a judgment in favor of appellee for $1,675.85. No statement of the material facts in this case has been made, and this court has been compelled to read the statement of facts to obtain a fair understanding of the circumstances surrounding the parties. Appellee, from October 12, 1922, to October 30, 1923, was engaged in the cotton business, and was buying cotton at different points. He had an account with appellant, and had arrangements with appellant by which the latter was to pay drafts with "cotton tickets" attached. In October, 1922, two drafts, one for $500 and the other $1,000, came to appellant from one E. M. Sorenson, who was an agent for appellee, the first dated October 21, the last October 26. They were drawn on appellee, and each had a bill of lading for cotton attached to it. That was the usual course of business. When the drafts of Sorenson on appellee for $500 and $1,000 came to the bank, they were shown to appellee, and he, without the consent of the bank, detached the bills of lading. He told appellant not to pay the $1,000 draft and that he would protect the bank. Appellant paid both drafts and charged the same to appellee's account. Appellee was notified through a statement made to him in writing in December, 1922, that the drafts had been paid by the bank. We will not further detail the facts, in view of a reversal, and have given the foregoing only as leading up to the question of certain evidence offered by appellant. With the background shown by the evidence, appellant offered to prove by appellee and Sorenson, his agent, that after appellee had a settlement with appellant he, appellee, had stated to Sorenson that he had paid the two drafts sued on, and asked Sorenson to return the amounts to him, which Sorenson refused to do, and appellee then sued Sorenson for the amount of the two drafts. Appellant offered in evidence at the same time the petition filed by appellee in his suit against Sorenson, as well as other papers therein. The court refused to allow appellant *Page 1119 
to present the evidence. The evidence was material and proper, and conclusively showed that appellee, as claimed by appellant, had agreed to and acquiesced in the action of the appellant in paying the drafts and charging the same to the account of appellee. The evidence should be heard and the whole case investigated more thoroughly than on this trial. The judgment is reversed, and the cause remanded.
 *Page 212